Citation Nr: 1700973	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-44 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel







INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the service connection claim.  In the November 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO, but he later withdrew his request in December 2010.  38 C.F.R. § 20.704(e) (2016).  In May 2015, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) for additional development.  The AOJ complied with the mandates of the Board remand and searched for the missing VA treatment records.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

FINDINGS OF FACT

1.  The Veteran was exposed to noise in service while working as a truck mechanic. 

2.  The Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes, but it is not at least as likely as not that the right and left ear hearing loss disability is related to injury, disease, or other event in active service.  

CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided a notice letter to the Veteran in October 2009, prior to the initial adjudication of the claim.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for service connection for bilateral hearing loss being decided herein, and the duty to assist requirements have been satisfied.  Service treatment records and VA treatment records have been associated with the claims file.  VA searched for the 1980 VA treatment records and test reports that the Veteran identified, but such records were not found, and any other searches are deemed to be futile.  The Veteran was notified of the search results in October 2015.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  Indeed, in November 2015, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

VA provided audiometric examinations in January 2010 and January 2011 and obtained medical opinions in May 2010 and May 2011 as to the nature and likely etiology of the hearing loss.  The examinations and medical opinions are adequate because the VA examiners, audiologists, performed the examinations and issued medical opinions based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the duties to notify and assist the Veteran have been met and that therefore no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim on appeal.  
2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a), as it is considered an organic disease of the nervous system.  Therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Bilateral Hearing Loss

The Veteran contends that he incurred bilateral hearing loss as a result of working as a truck mechanic in active service.  The Veteran stated that he worked on APC engines out of the vehicle as he did repairs and that no mufflers were attached.  The Veteran stated that, upon discharge from service, he was not hired for an electrician position because of his poor hearing.  He stated that he has worked as an electrician since service separation and that he did not have any post-service noise exposure that would have caused the current hearing loss.  See the October 2009 statement.  

In a September 2009 statement, the Veteran's stated that in service his military occupation was that of a track vehicle mechanic and that he worked with line units and did maintenance on self-propelled guns.  He stated that the engine pack was removed from the vehicle and was hooked up remotely and that the muffler system was removed.  The engine was loud, and he had no hearing protection.  The Veteran stated that he believed this was the cause of his hearing loss.   

The Veteran submitted lay statements from family members in support of his claim.  In an August 2009 statement, the Veteran's brother stated that the Veteran was interviewed for an electrician positon in July 1972 but that the Veteran was refused employment because of his hearing loss.  In a September 2009 statement, the Veteran's spouse stated that she has known the Veteran since August 1963 before he was drafted.  She stated that they were married in January 1967 and that she noticed his hearing was impaired shortly thereafter.  

The Veteran is competent to describe being exposed to loud noise, such as that caused by an engine. Falzone v. Brown, 8 Vet. App. 398, 403 (1995). His lay statements are credible as they are consistent and confirmed by the circumstances of his service.  Service records indicate that he was a truck mechanic.  For these reasons, the in-service injury of acoustic trauma to both ears is established.  

The weight of the competent and credible evidence establishes that the Veteran has right and left ear hearing loss as defined by 38 C.F.R. § 3.385.  The findings of the January 2010 VA audiometric examination shows that he meets the requirements of 38 C.F.R. § 3.385 for bilateral hearing loss.  Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
35
60
60
RIGHT
30
45
50
55
80
Speech audiometry revealed speech recognition ability of 94 percent in the right and left ears.   

The weight of the competent and credible evidence establishes that the Veteran had normal hearing in service and that he did not have any hearing loss complaints.  The Veteran underwent an audiological examination in service upon enlistment examination in February 1964.  Examination of the ears and drums was normal.  The Veteran did not report hearing loss symptoms.  

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures that are not in parentheses.  Since November 1, 1967, standards have been set by the International Standards Organization (ISO) American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-10 (0)
-10 (0)
0 (10) 
0 (5)
LEFT
0 (15)
-5 (5)
0 (10)
5 (15)
10 (15)

The Veteran underwent an audiological examination in service upon separation examination in April 1966.  Examination of the ears and drums was normal.  The Veteran did not report hearing loss symptoms.  The Veteran reported "no" when asked if he had ear trouble.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
5 (15)
n/a
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
n/a
5 (10)
Service treatment reports do not reflect any complaints, diagnoses or treatment for hearing loss.  Clinical examination of the ears was noted as normal.  The April 1966 separation examination report shows that the Veteran did not meet the criteria for a hearing loss disability pursuant to 38 C.F.R. § 3.385 and that he had normal hearing.  In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) cited with approval a medical text that states that the threshold for normal hearing is zero decibels to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The April 1966 separation examination report shows that the Veteran had normal hearing.  He did not have higher threshold levels in excess of 20 decibels.  

In adjudicating this claim, the Board must assess not only competency of the Veteran's and other lay person's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran's spouse stated that the Veteran had hearing loss soon after their marriage in 1967.  The Board finds that the spouse, as a lay person, is not competent to diagnosis hearing loss.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to a diagnosis of hearing loss falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training and testing for a determination as to diagnosis and therefore not susceptible of lay opinions on etiology.  The Veteran's spouse does not have the medical expertise and training to diagnose hearing loss.  A diagnosis of hearing loss requires audiometric testing that the Veteran is not competent to perform.  There is no evidence that the Veteran's spouse has medical expertise or training.  Thus, the Board finds that the Veteran's spouse is not competent to diagnosis hearing loss after service separation.  However, the Veteran's spouse is competent to report observable symptoms such as observing the Veteran appear to have difficulty hearing.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Board finds that the April 1966 separation examination report is more probative than the Veteran's spouse's lay statement that the Veteran had hearing loss after service separation or soon after their marriage in 1967.  The service separation examination report is contemporaneous to the time period of active service and is objective contemporaneous medical evidence of normal hearing at the time of service separation in 1966.  The April 1966 separation examination report is more probative than the lay statements made over 40 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).

The Veteran and his brother submitted lay statements that the Veteran was not hired for an electrician job in 1972 because he had hearing loss.  The Veteran informed VA that the 1972 hearing test records from this potential employer are not available.  There is no medical evidence that documents that he had hearing loss as defined by VA in 1972.  The Veteran and his brother, as lay persons, are competent to describe a firsthand event such as being told a diagnosis by a doctor.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, lay persons are not competent to provide an opinion as to a diagnosis of hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Some medical issues require specialized training and testing for a determination as to diagnosis and therefore not susceptible of lay opinions on etiology.  A diagnosis of hearing loss requires audiometric testing that a lay person is not competent to perform.  A lay person does not have the medical expertise or training to diagnose hearing loss.  There is no evidence that establishes that the Veteran and his brother have the medical expertise and training to diagnose hearing loss.  Thus, the Board finds that their lay statements that the Veteran had hearing loss in 1972 are not competent evidence of a diagnosis of hearing loss.  

However, even if the Board concedes that the Veteran had hearing loss in 1972, there is no competent evidence to relate this problem to service. He separated from service in April 1966, six years prior. This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the hearing loss has existed since service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

Review of the record shows that hearing loss as defined by 38 C.F.R. § 3.385 was first demonstrated in July 1990, over 20 years after service separation.  On the authorized audiological evaluation in July 1990, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
20
35
60
LEFT
30
20
15
40
50

Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The records noted that the Veteran indicated difficulty hearing following his heart condition in the later 1980's.  There is no competent evidence to relate this hearing loss to active service.  Also, this lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson, supra. 

There is no competent evidence of chronic symptoms of hearing loss in either ear during service or continuous symptoms of hearing loss since service.  The Veteran does not provide lay or medical evidence of chronic symptoms in active service and since service separation.  The Veteran only provides lay statements that the current hearing loss is due to active service.  The record does not establish a diagnosis of hearing loss for VA purposes within one year of service separation.  Thus, service connection for hearing loss on a presumptive basis under 38 C.F.R. § 3.307 (a) or 38 C.F.R. § 3.303 (b) is not warranted. 

There is no medical or other competent evidence of a nexus between the current hearing loss disability and service.  As noted, VA afforded the Veteran audiometric examinations in 2011 and 2010.  The January 2010 VA audiologist opined that it is less than likely that hearing loss is related to military noise exposure.  The VA audiologist indicated that the service treatment records documented normal hearing sensitivity at entrance and separation from service and that a significant shift in hearing acuity was not noted.  

This VA audiologist provided an addendum opinion in May 2010.  She noted that the Veteran's service representative requested the exam be reviewed again and information as to what constitutes a significant shift in hearing acuity be provided.  She noted that the military definition of a standard threshold shift was utilized in rendering the opinion regarding this claim for service connection for impaired hearing.  She noted that the military defines a standard threshold shift (STS) as an average of 10 or greater shift at 2000 Hz, 3000 Hz, and 4000 Hz, or a 15 or greater change at any single frequency at 1000 Hz, 2000 Hz, 3000 Hz, or 4000 Hz.  She indicated that according to these standards a change would be noted in the right ear but not the left ear; as a shift is not noted in the left ear and hearing was normal at separation, the opinion rendered in January 2010 would remain valid and unchanged.  She noted that as a change is noted in the right ear an additional opinion was rendered.  She also noted that the service treatment records documented that the Veteran's hearing was within normal ranges at entrance and separation from service.  She stated that, although a shift in hearing acuity was noted in the right ear, it should be noted that the decline in hearing was a pattern of general decline across all frequency ranges and was not consistent with a pattern of threshold change typically associated with acoustic trauma.  She noted that there was no compelling information to suggest that the current hearing loss is related to the Veteran's normal hearing at separation.  She concluded that it was less than likely that the shift in the right ear has a causal relationship to the Veteran's current bilateral sensorineural hearing loss. 

Another VA audiologist was asked to render a VA medical opinion in January 2011 and was asked to convert audiometric data from ASA to ISO on both the entrance and separation exams.  The VA audiologist noted that the Veteran's military noise exposure was serving in the Army as a track vehicle mechanic and that the Veteran was exposed to large vehicle engines as well as small arms fire, and the Veteran reported that hearing protection was not used.  The Veteran reported occupational noise exposure while working as an electrician on small home construction sites for 20 plus years and hearing protection was not used.  The Veteran reported recreational noise exposure from hunting and no hearing protection was used.  The Veteran stated that he did not have a hearing test on service separation.  

The January 2011 VA audiologist stated that the results of the VA hearing test performed in January 2010 documented a mild to severe sensorineural hearing loss in the right ear and a mild to moderately severe sensorineural hearing loss in the left ear.  The VA audiologist concluded that the test results were considered to represent true organic hearing acuity.  The VA audiologist converted the audiometric findings from service from ASA to ISO as per requested.  The VA examiner started that, after doing this, the Veteran's hearing was still within normal limits for both ears.  The VA audiologist stated that there was what constitutes a significant threshold shift in the right ear but not the left ear when comparing both audiograms in ISO.  The VA audiologist concurred with the May 2010 VA opinion that although a shift in hearing acuity was noted in the right ear, it should be noted that the decline in hearing was a pattern of general decline across all frequency ranges and was not consistent with a pattern of threshold change typically associated with acoustic trauma.  The VA audiologist noted that the May 2010 VA audiologist went on to state that there is no compelling information to suggest that the current hearing loss is related to the Veteran's normal hearing at separation.  

Further, the May 2011 VA audiologist opined that the overall shift in the right ear cannot be deemed as due to military noise exposure and this would be merely speculation to suggest this and the left ear showed no shift in hearing from entrance to separation exam even after this conversion from ASA to ISO.  The VA audiologist noted that the Veteran reported that he did not have a hearing test at separation but unfortunately, evidence does not support this and there is an audiogram that is documented to have occurred in April 1966. 
 
The VA medical opinion to be probative since the VA audiologist reviewed the Veteran's claims file and medical history and provided a rationale for the opinion.  Specifically, the audiologist considered the audiometric testing in active service and the current audiometric findings.  The VA medical opinion states that the claims file was available and reviewed.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records and the other competent and credible evidence of record.    

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The Court explained that when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

The Board finds that the May 2011 VA medical opinion is adequate.  The VA audiologist based the opinion on the audiometric findings in active service including upon separation examination, not upon the absence of documentation in service, and upon the current audiometric findings.  The VA audiologist considered the Veteran's report of history and the noise exposure in service, and relied upon medical studies regarding noise induced hearing loss.  The Veteran has not submitted competent lay or medical evidence that the current hearing loss disability is causally related to service. 

The Veteran has made a general assertion that the hearing loss is related to noise exposure in service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss, which requires the administration of sophisticated testing.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  

In light of the above, the Board finds that the weight of the evidence is against a finding that the bilateral hearing loss is related to the Veteran's active service.  The claim for service connection for bilateral hearing loss is therefore denied. 


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for bilateral hearing loss is denied.   




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


